


110 HRES 808 EH: Commemorating the 50th Anniversary of the

U.S. House of Representatives
2007-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 808
		In the House of Representatives, U.
		  S.,
		
			November 13, 2007
		
		RESOLUTION
		Commemorating the 50th Anniversary of the
		  Metropolitan Washington Council of Governments.
	
	
		Whereas, the Metropolitan Washington Council of
			 Governments is an independent, nonprofit organization, founded in 1957, and
			 comprised of elected officials from 21 local governments of the District of
			 Columbia, suburban Maryland, and Northern Virginia, plus area members of the
			 Maryland and Virginia legislatures, the U.S. Senate, and the U.S. House of
			 Representatives;
		Whereas in April 1957 forty officials from Washington area
			 jurisdictions voluntarily gathered to establish an organization where they
			 could exchange ideas and work together on regional issues such as
			 transportation, the environment, and public safety; this organization became
			 the Metropolitan Washington Council of Governments;
		Whereas during the past half century COG’s activities have
			 touched every aspect of the life of the citizens of the National Capital Region
			 and have improved the quality of life for all residents;
		Whereas COG has facilitated the development of effective
			 responses to such issues as the environment, affordable housing, economic
			 development, human services, land use development, public safety and emergency
			 response, and transportation that have had a profound and positive impact on
			 the National Capital Region;
		Whereas these responses include galvanizing the region’s
			 response to the September 11th attacks and the ongoing emergency preparedness
			 programs, cleaning up of the Potomac River, spearheading a number of regional
			 health programs including one of the nation’s first regional conferences on
			 AIDS, creating the region’s express bus lane system, reducing air pollution
			 through a model law and establishing the region’s daily air quality index, and
			 founding the Foster and Adoptive Families program for vulnerable children and
			 teenagers;
		Whereas COG has served as the Metropolitan Planning
			 Organization guiding the region’s transportation planning in partnership with
			 the state and local departments of transportation since the 1960s and has
			 served as key advocate for increased funding for the region’s transportation
			 needs;
		Whereas COG’s air quality committee created by the State
			 of Maryland, the Commonwealth of Virginia and the District of Columbia, has
			 worked successfully to reduce pollutants in the region’s air;
		Whereas COG has worked with area governments and law
			 enforcement and emergency response officials to improve public safety response
			 and coordination for over four decades, starting with the “mutual aid
			 agreements” that began with the opening of the Wilson Bridge in 1962 and
			 continuing to the present with homeland security planning and initiatives such
			 as the regional pawnshop database that has helped recover millions of dollars
			 of stolen property; and
		Whereas COG managed a Federal pilot program to provide
			 treatment and support services to women who abused alcohol and drugs, and
			 currently works with area health officials to improve the region's emergency
			 preparedness by developing a disease and syndromic surveillance system: Now,
			 therefore, be it
		
	
		That the United States House of
			 Representatives does hereby offers its sincerest congratulations to the
			 Metropolitan Washington Council of Governments in recognition of its 50th
			 Anniversary and its legacy of outstanding service to the governments and
			 citizens of greater Washington, D.C. metropolitan region and expresses its
			 appreciation for a job well done.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
